         Case 1:02-cr-00756-LAP Document 576
                                         574 Filed 06/02/20 Page 1 of 1
                                          U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 2, 2020


BY ECF

The Honorable Loretta A. Preska      The conference is adjourned until September
United States District Judge         15, 2020, at 4:00 p.m. SO ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007                                                               6/2/2020

       Re: United States v. Cashine Jordan, 02 Cr. 756 (LAP)

Dear Judge Preska:

        The Government respectfully writes in advance of the conference scheduled in this matter
for June 3, 2020 at 11 a.m. The Government has conferred with defense counsel and understands
that, in light of the COVID-19 pandemic, defense counsel requests an adjournment of this
conference. The Government does not object to the request at this time. The parties respectfully
propose that the conference be adjourned to September 15, 2020 at 4 p.m. or another date set by
the Court in approximately sixty to ninety days.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                              By: ___/s/______________________
                                                  Elinor L. Tarlow
                                                  Assistant United States Attorney
                                                  (212) 637-1036




cc: Defense counsel (by ECF)
